Appeal by the People from an order of the Supreme Court, Queens County (Appelman, J.), dated August 3, 1995, which dismissed the indictment.
Ordered that the order is reversed, on the law and as a matter of discretion in the interest of justice, the indictment is reinstated, and the matter is remitted to the Supreme Court, Queens County, for further proceedings.
We agree with the People’s contention that the court was without authority to dismiss the indictment since the reasons given by the court in support of its determination are not among the enumerated grounds set forth in CPL 210.20 (see, People v Douglass, 60 NY2d 194). Accordingly, the indictment must be reinstated. Miller, J. P., O’Brien, Sullivan and Florio, JJ., concur.